Title: From Alexander Hamilton to Callender Irvine, 27 February 1800
From: Hamilton, Alexander
To: Irvine, Callender


          
            Sir,
            New York Febr. 27. 1800
          
          I have received a letter from your Father in which he informs me that you are in bad health, and requests that you may be indulged with leave of absence for a few months longer. This I cheerfully — assent to, hoping that it may be the mean of restoring you to health, and of — enabling you to return to the Service.
          You will therefore consider yourself as having liberty to be absent untill your indisposition is removed, reporting to me monthly your situation the state of your health, and your place of residence—
           Captain Irvine
        